Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 1 of 12 PageID 98




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

EFRAIN BILBAO VARELA,

       Petitioner,

v.                                                              Case No. 8:18-cv-1770-T-36TGW
                                                                          8:14-cr-379-T-36TGW
UNITED STATES OF AMERICA,

       Respondent.
                                                  /

                                             ORDER

        This cause comes before the Court on Petitioner Efrain Bilbao Varela’s Amended

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. Civ. Doc. 3. The

United States opposes the relief he requests. Civ. Doc. 4. For the foregoing reasons, Varela’s

Section 2255 motion must be denied.

I.     Background

       Varela was part of an eight-member crew on board the Hope II, a Panamanian-flagged

cargo ship that departed from Colombia in August 2014 with nearly 1,500 kilograms of cocaine

hidden in a secret compartment. Varela was the ship’s chief engineer. In late August 2014, a

maritime patrol aircraft spotted the Hope II traveling in an area of known drug-smuggling

activity in international waters north of Panama. The Coast Guard stopped and boarded the

Hope II and eventually discovered the cocaine. The entire crew was arrested.

       Varela and the crew were charged in a two-count indictment with conspiracy to possess

with intent to distribute, and possession with intent to distribute, five kilograms or more of

cocaine, while aboard a vessel subject to the jurisdiction of the United States, in violation of 46

U.S.C. Sections 70503(a) and 70506(a) and (b), and 21 U.S.C. Section 960(b)(1)(B)(ii). Four
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 2 of 12 PageID 99




co-conspirators entered guilty pleas, while Varela and three others proceeded to trial. In June

2015, a mistrial was declared. Following a re-trial in October 2015, the jury found Varela and

his three co-defendants guilty on both counts. The Court sentenced Varela to 235 months’

imprisonment. Varela appealed, and the Eleventh Circuit Court of Appeals affirmed his

convictions and sentence. United States v. Mosquera, 886 F.3d 1032 (11th Cir. 2018).

II.    Discussion

       Varela now seeks to vacate his convictions and sentence pursuant to 28 U.S.C.

Section 2255. He raises eight claims of ineffective assistance of counsel. The United States

concedes that Varela’s motion is timely and that his claims are cognizable. Civ. Doc. 5 at 4.

Accordingly, the Court shall address the merits of the motion.

       The Sixth Amendment right to counsel is the right to effective assistance of counsel.

McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970). “When a convicted defendant

complains of the ineffectiveness of counsel’s assistance, the defendant must show that counsel’s

representation fell below an objective standard of reasonableness.” Strickland v. Washington,

466 U.S. 668, 687-88 (1984). Because a lawyer is presumed to be competent to assist a

defendant, the burden is on the petitioner to demonstrate that he was denied the effective

assistance of counsel. United States v. Cronic, 466 U.S. 648, 658 (1984).

       To prevail on a claim of ineffective assistance of counsel, the petitioner must show that

(1) counsel’s representation fell below an objective standard of reasonable professional

assistance; and (2) the petitioner was prejudiced by that deficient performance. Strickland, 466

U.S. at 693–94. To establish deficient performance, a petitioner must show that “no competent

counsel would have taken the action that his counsel did take.” Chandler v. United States, 218

F.3d 1305, 1315 (11th Cir. 2000) (en banc). When evaluating performance, the Court must



                                                2
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 3 of 12 PageID 100




apply a strong presumption that counsel has “rendered adequate assistance and [has] made all

significant decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S.

at 690. A petitioner demonstrates prejudice only when he establishes “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. Courts “are free to dispose of ineffectiveness claims on either of its two

grounds.” Oats v. Singletary, 141 F.3d 1018, 1023 (11th Cir. 2004). Furthermore, “the cases in

which habeas petitioners can properly prevail on the ground of ineffective assistance of counsel

are few and far between.” Rogers v. Zant, 13 F.3d 384, 386 (11th Cir. 1994).

       A.      Claims 1 and 2: Failure to Raise Actual Innocence Defense

       Varela argues that counsel refused and failed to assert his actual innocence, even though

there was no evidence linking him to the conspiracy, money, or drugs. He argues that counsel

failed to present employment contracts that would have proven he was a last-minute, legitimate

merchant marine-for-hire. Civ. Doc. 3 at 4.

       In response, the United States argues that Varela cannot show his counsel was ineffective

for failing to assert an actual innocence defense because such defense would have been meritless

given the evidence presented at trial of Varela’s involvement in the conspiracy. The United

States filed an affidavit by Varela’s counsel in which he states that “Varela’s defense was lack of

knowledge,” and that proving Varela’s innocence would improperly “shift[] the government’s

burden upon [Varela]” and “would be almost impossible under the facts and circumstances of the

charges he faced.” Id. at 5, Ex. B. He furthermore states that Varela’s “position and

qualifications as engineer upon the vessel were not contested at trial; in fact the government

sought to impute criminal knowledge from this fact.” Id.




                                                 3
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 4 of 12 PageID 101




       The record contradicts Varela’s assertion that there was no evidence linking him to the

criminal conspiracy. To the contrary, as summarized by the Eleventh Circuit, evidence at trial

established that Varela and two co-conspirators had been working on the Hope II for several

months before the Coast Guard intercepted the vessel. Mosquera, 886 F.3d at 1038. One co-

conspirator testified that the August 2014 venture was not the Hope II’s first drug run; rather, its

first run was in February 2014, and all of the defendants, including Varela were involved. Id.

The entire crew, including Varela, agreed to participate in the August 2014 drug run, which

would net each crewmember between 50 and 120 million pesos. Id. Another co-conspirator

testified that Varela directed the loading of cocaine onto the Hope II before the August 2014

drug run. Id. During the Coast Guard’s inspection of the Hope II, a co-conspirator overheard

Varela warn another crewmember that the Coast Guard was on top of the secret compartment

where the drugs were hidden. Id. at 1039. A co-conspirator testified that Varela and another

crewmember threated to kill him many times for pleading guilty. Id. An unrelated prisoner

testified that Varela explained to him that the Hope II planned to deliver the cocaine at San

Andres Island. Id.

       Varela has not made any argument—other than his bare, self-serving assertion that he

was a legitimate merchant marine-for-hire—to contradict the trial testimony that detailed his

involvement in the conspiracy. Under these circumstances, Varela cannot show that counsel’s

failure to pursue an actual innocence defense was deficient performance, or that the outcome of

the trial would have been different. “[N]o absolute duty exists to investigate particular facts or a

certain line of defense.” Chandler, 218 F.3d at 1317. Furthermore, “[c]ounsel is not required to

present every nonfrivolous defense.” Id. at 1319. Varela cannot show that “no competent

counsel would have taken the action that his counsel did take.” Id. at 1315. He has failed to



                                                 4
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 5 of 12 PageID 102




show that counsel was ineffective in failing to pursue an actual innocence defense and has not

identified any prejudice he suffered. Accordingly, Varela is not entitled to relief on these claims.

        B.      Claim 3: Failure to Demand Discovery

        Varela summarily argues that counsel never investigated facts and failed to “demand

constitutionally guaranteed Brady and Jenks discovery from [the United States]” that supported

his innocence. Civ. Doc. 3 at 4. In his responsive affidavit, counsel states that “[a] thorough

investigation was conducted of the available materials and proper discovery was completed.”

Civ. Doc. 5, Ex. B.

        Varela has not identified any facts that counsel failed to investigate or evidence that he

failed to obtain. This claim is entirely vague, unsupported, and speculative. Notably, the Court

dismissed without prejudice Varela’s initial Section 2255 because it lacked sufficient factual

detail to support his claims. Civ. Doc. 2. The Court permitted Varela to amend his petition due

to his pro se status, but cautioned him that conclusory allegations unsupported by facts would be

insufficient. Id. Despite the Court’s instructions, Varela’s amended petition lacks sufficient

factual details. A petitioner “is not entitled to habeas relief when his claims are merely

conclusory allegations unsupported by specifics or contentions that in the face of the record are

wholly incredible.” Caderno v. United States, 256 F.3d 1213, 1217 (11th Cir. 2001) (citations

omitted). Furthermore, “no absolute duty exists to investigate particular facts.” Chandler, 218

F.3d at 1317. Varela has not demonstrated that counsel was ineffective in failing to investigate

facts or obtain evidence and has not identified any prejudice he suffered. Accordingly, Varela is

not entitled to relief on this claim.




                                                  5
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 6 of 12 PageID 103




       C.      Claim 4: Failure to Provide Translations to Spanish

       Varela argues that his counsel was ineffective for failing to, and refusing to, provide

translations to Spanish of unspecified documents. He asserts that he has a “complete inability to

speak, read, or write making it impossible to assist in his defense without translation.” Civ. Doc.

3 at 5. In his responsive affidavit, counsel states that “[t]hroughout the entire case including in

and out of court [he] utilized the services of a certified interpreter to communicate with

[Varela].” Id. at Ex. B. He further states that “Varela can read and write in Spanish.” Id.

       The record contradicts Varela’s assertion that counsel failed to provide translations. To

the contrary, the record shows that interpreters were available throughout his prosecution from

his initial appearance, through both trials, and at sentencing. Varela has not identified any

specific instance in which he was unable to understand the proceedings or communicate, or any

instance in which he informed counsel or the Court that he was unable to understand or

communicate. Again, a petitioner is not entitled to relief based on conclusory allegations that are

unsupported by the record. Caderno, 256 F.3d at 1217. Varela has not demonstrated that

counsel was ineffective in failing to provide translations and has not identified any prejudice he

suffered. Accordingly, Varela is not entitled to relief on this claim.

       D.      Claim 5: Failure to Present Exculpatory Evidence

       Varela summarily argues that counsel failed to present exculpatory evidence that would

have shown that he had neither the “wherewithal nor expertise in becoming involved in a drug

conspiracy” because he was “only a simple sailor caught unawares.” Civ. Doc. 3 at 5. He

further asserts that he “is 70 years old with no record.” Id. Counsel states that he explored this

theory of defense but determined that it was not a sound defense strategy. Id. at 5, Ex. B. He




                                                  6
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 7 of 12 PageID 104




disputes Varela’s assertion of having no criminal record, noting his prior drug trafficking

conviction. Id.

        Varela has not identified any specific exculpatory evidence that counsel failed to present.

This claim is entirely vague, unsupported, and speculative. Again, a petitioner is not entitled to

relief based on such claims. Caderno, 256 F.3d at 1217. Furthermore, Varela cannot show that

counsel’s decision not to present unidentified exculpatory evidence, or pursue an actual

innocence theory of defense, was deficient performance, or that the result of the trial would have

been different. “[N]o absolute duty exists to investigate particular facts or a certain line of

defense[,]” and “[c]ounsel is not required to present every nonfrivolous defense.” Chandler, 218

F.3d at 1317–19. Varela has not demonstrated that counsel was ineffective in failing to present

exculpatory evidence and has not identified any prejudice he suffered. Accordingly, Varela is

not entitled to relief on this claim.

        E.      Claim 6: Failure to Permit Varela to Testify

        Varela summarily argues that he “desired to and was prepared to testify in his own

defense as to his actual innocence,” but that counsel “rebuffed” him and said “there isn’t time” to

testify. Civ. Doc. 5 at 3. In his responsive affidavit, counsel states that he “advised Varela of his

right to testify, [and] it was discussed on many occasions.” Id. at 5, Ex. B. He states that “at no

time did Mr. Bilbao Varela inform counsel that he wished to testify in his defense.” Id. Counsel

states that he advised Varela not to testify. Id.

        A criminal defendant possesses a fundamental constitutional right to testify at trial. Rock

v. Arkansas, 483 U.S. 44, 51–53 (1987). “Defense counsel bears the primary responsibility for

advising the defendant of his right to testify or not to testify, the strategic implications of each

choice, and that it is ultimately for the defendant himself to decide.” United States v. Teague,



                                                    7
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 8 of 12 PageID 105




953 F.2d 1525, 1533 (11th Cir. 1992). Counsel renders ineffective assistance with respect to the

defendant’s right to testify where counsel “has refused to accept the defendant’s decision to

testify and refused to call him to the stand, or where defense counsel never informed the

defendant of his right to testify and that the final decision belongs to the defendant alone.”

Gallego v. United States, 174 F.3d 1196, 1197 (11th Cir. 1999). “Where the defendant claims a

violation of his right to testify by defense counsel, the essence of the claim is that the action or

inaction of the attorney deprived the defendant of the ability to choose whether or not to testify

in his own behalf.” Teague, 953 F.2d at 1534. “To prevail on an ineffective assistance of

counsel claim alleging that counsel prevented a [defendant] from testifying, the [defendant] must

produce more than a bare, unsubstantiated allegation to satisfy Strickland’s requirements.”

United States v. Rondon, 2015 U.S. Dist. LEXIS 33564, at * 26 (M.D. Fla. Mar. 18, 2015).

Indeed, bare and conclusory allegations of ineffective assistance of counsel, which are

contradicted by the record and unsupported by affidavits or other indicia of reliability, are

insufficient to require a hearing or further consideration. Ferguson v. United States, 699 F.2d

1071, 1072 (11th Cir. 1983).

       The record contradicts Varela’s assertion that he wanted to testify. At the conclusion of

the United States’ case, the Court informed Varela, through an interpreter, that he had a right to

testify if he chose to do so. Crim. Doc. 551 at 11. Under oath, Varela confirmed to the Court

that he had an opportunity to discuss the decision whether to testify with counsel and that he was

satisfied with counsel’s advice. Id. Varela told the Court that he did not wish to testify and

confirmed that he made the decision to remain silent on his own free will. Id. at 11–12. He

confirmed that no one had threated him or forced him to remain silent. Id. at 12.




                                                  8
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 9 of 12 PageID 106




        The record shows that Varela knew he had a right to testify and that the decision whether

to testify was his alone. Varela’s bare assertion that he wanted to testify, and that counsel

somehow prevented him from exercising that right, which is unsupported by affidavits or other

indicia of reliability, is insufficient to establish that counsel’s performance was deficient.

Furthermore, Varela has not indicated what specific testimony he would have given, other than

generally asserting his innocence, had he testified at trial. Varela has not demonstrated that

counsel was ineffective in failing to permit him to testify and has not identified any prejudice he

suffered. Accordingly, Varela is not entitled to relief on this claim.

        F.         Claims 7 and 8: Failure to Raise PSR Objections and Mitigation Arguments

        Finally, Varela summarily argues that counsel failed to object to errors in his Pre-

Sentence Investigation Report (“PSR”). He also erroneously argues that counsel failed to present

any mitigation arguments at sentencing, such as his lack of a criminal history. Civ. Doc. 3 at 5.

In response to these allegations, Varela’s counsel states:

                   Varela had a thorough investigation prior to being sentenced. . . .
                   [He] is a convicted felon, nevertheless counsel did argue on his
                   behalf for a lower sentence as the record reflects. Of note, he
                   received the same sentence as the other four crew members that
                   went to trial despite being the engineer and having a prior
                   conviction for drug trafficking.

Id. at 5, Ex. B.

        The record contradicts Varela’s assertions. At sentencing, counsel objected to the facts in

the PSR as “incompatible with the defense’s theory at trial[.]” Crim. Doc. 553 at 7. Counsel

also argued for a below-guideline sentence, noting Varela’s age and health, and that Varela’s

choice to proceed to trial amounted to a “trial tax,” resulting in a significantly higher sentence

than his co-conspirators who pleaded guilty. Id. at 9–11. The Court acknowledged but rejected

those arguments, reasoning that Varela had a prior drug trafficking conviction that distinguished


                                                     9
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 10 of 12 PageID 107




 him from his co-conspirators, which warranted a sentence of 235 months’ imprisonment. Id. at

 15–16. Varela does not identify any mitigation arguments that his counsel failed to raise, nor

 does he identify what information in his PSR was erroneous. Again, a petitioner is not entitled to

 relief when his claims are vague, conclusory, and contradicted by the record. Tejada v. Dugger,

 941 F.2d 1551, 1559 (11th Cir. 1991).

        Furthermore, Varela is not entitled to relief on these claims because his sentence was

 affirmed on appeal. Varela appealed his sentence as substantively unreasonable. The Eleventh

 Circuit found that Varela had abandoned that claim because, like here, he “fail[ed] to offer a

 single specific argument in support” of the claim. Mosquera, 886 F.3d at 1053 (citing Fed. R.

 App. P. 28(a)(8)). Nevertheless, the Eleventh Circuit alternatively concluded:

                [E]ven if we were to address Varela’s claim on the merits, we
                could discern no abuse of discretion. . . . [T]he [district] court
                considered the § 3553(a) factors and sentenced Varela at the very
                bottom of his recommended guideline range. The crime was a
                serious one, and the amount of cocaine was extraordinarily large.
                “Although we have not adopted a presumption that a sentence
                within the guideline range is reasonable, we have stated that
                ordinarily we would expect a sentence within the Guidelines range
                to be reasonable.”

 Id. (quoting United States v. Joseph, 709 F.3d 1082, 1105 (11th Cir. 2013)). Normally, “[o]nce a

 matter has been decided adversely to a defendant on direct appeal, it cannot be re-litigated in a

 collateral attack under section 2255.” United States v. Nyhuis, 211 F.3d 1340, 1343 (11th Cir.

 2000) (quotation omitted). Simply recasting an issue with an ineffective assistance of counsel

 label does not permit a petitioner to re-open the claim. See id; see also United States v. Rowan,

 663 F.2d 1034 (11th Cir. 1981) (“[The Court] is not required on § 2255 motions to reconsider

 claims of error raised and disposed of on direct appeal.”).




                                                 10
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 11 of 12 PageID 108




        Varela has not demonstrated that counsel was ineffective in failing to object to the PSR

 or in failing to present mitigation arguments, nor has he demonstrated that he would have

 received a different sentence. Accordingly, Varela is not entitled to relief on these claims.

        The Court has construed Varela’s filings more liberally than if they were filed by

 counsel. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Nevertheless,

 any of Varela’s allegations not specifically addressed herein are not properly before the Court or

 are without merit.

        G.      Need for Evidentiary Hearing

        An evidentiary hearing is not required if the Section 2255 motion “and the files and

 records of the case conclusively show that the petitioner is entitled to no relief.” 28 U.S.C. §

 2255(b). Because the record conclusively demonstrates that Varela’s claims are without merit,

 no evidentiary hearing is required. Ramirez v. United States, 260 Fed. App’x 185, 187 (11th Cir.

 2007) (citing Smith v. Singletary, 170 F.3d 1051, 1053–54 (11th Cir 1999)).

 III.   Conclusion

        Varela’s Amended Motion Under 28 U.S.C. Section 2255 to Vacate, Set Aside, or

 Correct Sentence, Civ. Doc. 3, is DENIED. The Clerk is directed to enter judgment against

 Varela and to close this case. Additionally, the Clerk is directed to enter a copy of this order in

 the criminal action, 8:14-cr-379-T-36TGW, and to terminate the motions at docket entries 592

 and 594.

        Furthermore, Varela is not entitled to a certificate of appealability. To obtain a certificate

 of appealability, the petitioner must show that reasonable jurists would find debatable both (1)

 the merits of the underlying claims and (2) the procedural issues he seeks to raise. See 28 U.S.C.

 § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d 926, 935



                                                  11
Case 8:18-cv-01770-CEH-TGW Document 8 Filed 07/28/20 Page 12 of 12 PageID 109




 (11th Cir 2001). Because Varela fails to show that reasonable jurists would debate either the

 merits of the claims or the procedural issues, he is not entitled to a certificate of appealability or

 to appeal in forma pauperis.

        DONE AND ORDERED in Tampa, Florida on July 28, 2020.




 Copies to:
 Pro Se Petitioner
 Counsel of Record




                                                   12
